SULLIVAN, Chief Judge
(dissenting):
I respectfully dissent. I cannot join in the majority’s creation of an “accommodation theory” which beclouds the realities of military life behind a legal fiction. 38 MJ at 138.1 Whether a “personnel” regulation or a “law enforcement” regulation, Army Regulation (AR) 608-18, The Army Family Advocacy Program (September 18, 1987) establishes an agency relationship between Army social workers and military law enforcement authorities which cannot be gainsaid. Thus, I would hold that the military judge erred, as a matter of law, in overruling defense counsel’s objection to admission of Mr. Winston’s testimony during sentencing. Cf. United States v. Moreno, 36 MJ 107, 117 (CMA 1992).
After the military judge accepted appellant’s pleas of guilty and announced his findings, the Government called Mr. Winston, a psychiatric social worker at the Army Hospital in Wuerzburg, Germany, to testify about a psychiatric counseling session he had with appellant on July 31, 1991. After hearing testimony from Mr. Winston and Special Agent (SA) Knor from the Criminal Investigation Command (CID), the military judge denied the defense motion to exclude Mr. Winston’s testimony. Mr. Winston then testified that appellant, a 19-year-old male, made statements to the effect that society had no right to judge him in his sexual relationship with an 11-year-old girl.
Mr. Winston testified that he understood appellant to be a self-referral, although appellant was escorted to the hospital by *145another soldier. Several days after the psychiatric counseling session, Mr. Winston did receive a Command Request for Psychiatric Evaluation of appellant. However, Mr. Winston testified that, at the time appellant came to see him, Mr. Winston believed that appellant was a walk-in, self-referred patient. The record, however, provides some suggestion that appellant was directed to go to the Army Hospital by his commander or a member of appellant’s chain of command.2
During examination by trial counsel, Mr. Winston testified that appellant “told [him] that he was facing charges.” Mr. Winston further testified that, in performing his duties as a psychiatric counselor, he “didn’t feel like [he was] acting as an extension of law enforcement in any way[.]” He also testified that he “had no intention of calling CID.” Eight days after appellant spoke with Mr. Winston, SA Knor went to speak with Mr. Winston about appellant’s case. SA Knor testified that Mr. Winston spoke to her about appellant’s case only after Mr. Winston “talked to his chief first, to verify if it was okay to talk to CID about what was said, and the chief said, yes, that was not a problem, and so he told me what happened.” Mr. Winston gave SA Knor a copy of the record of the psychiatric counseling session with appellant.
This Court took judicial notice of AR 608-18 during open appellate proceedings in this case conducted on April 15, 1993, at Fort Gordon, Georgia.3 During oral argument by appellate defense counsel, we specifically directed counsel’s attention to this service regulation which states in pertinent part:
Social workers, medical personnel, and law enforcement personnel share a common interest in ensuring that all reports of spouse and child abuse are promptly and fully investigated. A prompt and full investigation is particularly important in a child abuse case because such eases often involve victims who are too young or too frightened to explain what happened to them, or to even report it. In child abuse cases, the prompt gathering of physical evidence, before it disappears or is destroyed, is essential.
Para. 3-14b, AR 608-18 (emphasis added).
I now note a second paragraph of that same regulation which states:
3-16. Cooperative effort
In order to accomplish the objectives set forth in paragraph 3-15, [Objective of Investigation] this regulation mandates a cooperative effort by law enforcement, medical, and social work personnel in all spouse and child abuse investigations, to include a sharing of information and records insofar as permitted by law and regulations. (See para. 6-2b on the Army policy in sharing record information.)
(Emphasis added.) Both appellate defense counsel and appellate government counsel addressed, during oral argument before this Court, the applicability of AR 608-18 to the case sub judice.
The granted issue asks whether evidence of statements made by appellant to a civilian social worker, employed in a military hospital, was admissible at his court-martial. Appellant at trial and on appeal has asserted that his counseling session with Mr. Winston was orchestrated by a CID *146agent to avoid or subvert the warning requirements of Article 31(b), Uniform Code of Military Justice, 10 USC § 831(b). See United States v. Penn, 18 USCMA 194, 199, 39 CMR 194, 199 (1969); United States v. Grisham, 4 USCMA 694, 696, 16 CMR 268, 270 (1954). The military judge resolved this challenge against appellant as a matter of fact. However, I note that an applicable Army regulation, AR 608-18, imposed a duty on this social worker to jointly investigate and report information acquired from suspected child abusers to military law enforcement authorities.4 Accordingly, a related question is whether statements made by a suspected servicemember during counseling sessions with a social worker so obliged could be evidenced in court without proper Article 31(b) warnings. See Art. 31(d); Mil.R.Evid. 305, Manual for Courts-Martial, United States, 1984. See generally United States v. Moreno, 36 MJ 107 (CMA 1992); United States v. Moore, 32 MJ 56 (CMA 1991); United States v. Quillen, 27 MJ 312 (CMA 1988).
In United States v. Moreno, supra, a majority of this Court held that a civilian social worker employed by the State of Texas was not an “agent or instrumentality]” °f the military. 36 MJ at 115. This conclusion was based on the fact that the social worker was neither employed by the military nor involved in the military investigation of offenses committed by Staff Sergeant Moreno. This Court also noted that the state social worker had an independent duty to investigate child abuse under the laws of a different sovereign, i.e., the State of Texas. Id. at 115-16.
The majority concluded in Moreno that there was an absence of a demonstrated agency relationship between the social worker and the military. Id. at 117 (one prime element of agency is some degree of control by principal over agent’s activities). Howéver, writing for the majority, Judge Cox stated:
At the same time, we hasten to point out that, had [the social worker] been functioning as a mere conduit for military authorities or had there appeared to be some sort of tacit understanding designed to subvert the purposes of Article 31, we would have had little difficulty in reaching a very different conclusion.
Id. at 117.
In United States v. Quillen, supra, a majority of this Court relied, in part, on Army regulations in holding that a civilian post exchange detective was required to advise an accused of his rights under Article 31(b) before questioning him about suspected offenses. 27 MJ at 314. This conclusion was based, in part, on the civilian detective’s employment relationship to military authorities and her role in military investigations. Id. at 314-15. This Court noted that the civilian detective was employed by military authorities and the military authorities controlled her activities. *147Furthermore, under applicable regulations, the civilian detective was “tasked with developing information for [crime] reports,” which were filed “with appropriate military-officers.” Id. at 315 (citing AR 60-10 (March 15, 1984) and the Exchange Service Manual).
Finally, in United States v. Moore, supra, this Court opined that a civilian nurse employed at a military hospital was not required to give Article 31(b) rights warnings. 32 MJ at 60. The majority was particularly persuaded by the fact that “there was no evidence in this case that [the civilian nurse] was acting directly or indirectly in any law enforcement or disciplinary capacity in questioning appellant.” Id. Most importantly, the Court refused to accept appellant’s claim that an agency relationship existed between the civilian nurse and military authorities arising under AR 608-18. The Court specifically noted that AR 608-18 was not in effect at the time of the offenses. Id. at 61 (comparing United States v. Quillen, supra, in which an Army regulation did establish agency). The majority opinion herein clearly acknowledges that the sole reason the civilian nurse was not required to give rights warnings was the fact that AR 608-18 was not in effect at the time the interview occurred. 38 MJ at 140. The regulation here was certainly in effect and applicable to the interview between Mr. Winston and appellant at the time of the offense sub judice.5
Applying this Court’s holdings in Moreno, Quillen, and Moore to the case sub judice, I conclude that admission of the challenged evidence was error under Article 31(d). Admittedly, the military judge found as fact that there was “no motive or improper motive on the part of CID in trying to get assistance for PFC Raymond” and that SA Knor’s intentions “were not a subterfuge to try to get information or incriminating statements from PFC Raymond or evidence to be used against him.” Nevertheless, as a matter of law, I conclude that Mr. Winston, in his capacity as a military social worker subject to service regulations, was acting “as an investigative agent ... on the part of the government[.]” See State v. Harper, 613 A.2d 945, 949 n.4 (Me.1992); see also W. LaFave & J. Israel, Criminal Procedure § 6.10c (1984 & Supp.1991) (citing Mathis v. United States, 391 U.S. 1, 88 S.Ct. 1503, 20 L.Ed.2d 381 (1968), applying Miranda v. Arizona, 384 U.S. 436, 86 S.Ct. 1602, 16 L.Ed.2d 694 (1966), to civilian investigator of Internal Revenue Service).

. The majority opinion has failed to reconcile its position that Army Regulation (AR) 608-18, The Army Family Advocacy Program (September 18, 1987) is not a law enforcement regulation, 38 MJ at 138, with the clear language in Section IV, Investigation of Spouse and Child Abuse Incidents. For example, paragraph 3-14a discusses physical evidence obtained during investigations which may be “relevant to the crime at issue.” Paragraph 3-14b states that social workers and law enforcement personnel "share a common interest” in fully investigating reports of child abuse. Paragraph 3-16 states “this regulation mandates a cooperative effort by law enforcement, medical, and social work personnel in all spouse and child abuse investigations, to include a sharing of information and records insofar as permitted by law and regulation.” Paragraphs 3-17 and 3-18 require social workers to immediately report known or suspected child abuse to the military police or a medical emergency treatment facility which will in turn report to the military police. Finally, paragraph 3-15 makes specific references to search authorizations under Mil.R.Evid. 315, Manual for Courts-Martial, United States, 1984, and authorizations to apprehend under RCM 302, Manual, supra. AR 608-18 clearly mandates specific law enforcement activity and contemplates the active involvement of social workers employed in military hospitals when they know or suspect child abuse.


. Exhibit 17 of the Criminal Investigation Command (CID) Report of Investigation, dated August 13, 1991, includes a Personal History Questionnaire which accompanied the Psychiatric Evaluation prepared by Mr. Winston on August 6, 1991. Item A of the questionnaire states that one of the reasons appellant sought psychiatric assistance was because he was directed by his chain of command. During appellate defense counsel’s oral argument, he represented to this Court that appellant completed the questionnaire as part of in-take procedures at the Army Hospital prior to seeing Mr. Winston. Exhibit 17 is included in the Allied Papers and was not offered as evidence by either party during appellant's court-martial.


. This Court has previously held that Mil. R.Evid. 201(f), Manual, supra, “would permit judicial notice of a general regulation of an armed force to even be taken by an appellate tribunal.” United States v. Mead, 16 MJ 270, 273 (CMA 1983).


. I am certainly aware of the potential effects that rights warnings may have on the relationship between the soldiers seeking psychiatric counseling and the professional rendering the counseling services. See generally Saltzburg, Privileges and Professionals: Lawyers and Psychiatrists, 66 Va. L.Rev. 597, 606-09, 620 n.78 (1980) (discussing chilling effect of rights warnings). However, paragraph 3-24d, AR 608-18, already requires such warnings when child abuse is suspected by health care professionals. See also United States v. Kline, 35 MJ 329, 335-36 (CMA 1992). Furthermore, this Court has previously held that, if the regulation is designed to protect the rights of the accused, the exclusionary rule may be applied. United States v. McGraner, 13 MJ 408, 415-18 (CMA 1982)(citing United States v. Caceres, 440 U.S. 741, 99 S.Ct. 1465, 59 L.Ed.2d 733 (1979)). In order to invoke the exclusionary rule, the regulation must be promulgated in order to "implement ... due process rights or to provide specificity to some general standard contained in the Constitution, the Uniform Code, or the Manual for Courts-Martial." United States v. McGraner, supra at 418. Compare United States v. Arguello, 29 MJ 198 (CMA 1989) (when regulation confers a right or which benefits an individual, Government is bound by regulation) with United States v. Whipple, 28 MJ 314, 316 (CMA 1989) (absence of legal observer when urine sample taken was minor violation of regulations and did not render sample inadmissible). Paragraph 24d expressly imposes Article 31(b), UCMJ, 10 USC § 831(b), requirements on social workers in military hospitals, and that undoubtedly conferred a right on appellant. Moreover, the Government is not required to introduce such evidence to show the counseled soldier’s guilt.


. The majority also erroneously relies on United States v. Fisher, 21 USCMA 223, 44 CMR 277 (1972), and United States v. Baker, 11 USCMA 313, 29 CMR 129 (1960), which stand for the proposition that a military doctor is not required to give Article 31(b) warnings when "questioning an individual for diagnostic purposes." 38 MJ at 140. The distinction between these earlier cases and the case now before this Court is that AR 608-18 explicitly establishes an additional purpose when military doctors, nurses, and social workers question individuals who are known or suspected of child abuse. In addition to gathering information for diagnostic and medical treatment purposes, the civilian social worker in a military hospital is now required by regulation to gather facts for the purpose of investigation by military police. AR 608-18, Sec. IV.